Case: 11-50462     Document: 00511792050         Page: 1     Date Filed: 03/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 19, 2012
                                     No. 11-50462
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

AUDRENN STARR, also known as Adrian Gutierrez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2561-1


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        United States Customs and Border Protection officers at the El Paso port
of entry discovered drugs concealed on the person of Defendant-Appellant
Audrenn Starr. The district court denied Strr’s motion to suppress the drugs.
Following a bench trial on stipulated facts, Starr was convicted of importation
of methylenedioxymethamphetamine (MDMA) (Count One) and possession of
MDMA with intent to distribute (Count Two). He contends on appeal that the
district court should have granted the motion to suppress because the search,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50462   Document: 00511792050     Page: 2     Date Filed: 03/19/2012

                                 No. 11-50462

which involved lifting the hem of his untucked T-shirt approximately one inch,
exceeded the acceptable limits of a routine border search.
      We conclude that the district court did not err in concluding that the
search of Starr’s person, which took place in a private room and was conducted
by a person of the same sex, did not exceed the scope of a routine border search.
See United States v. Kelly, 302 F.3d 291, 294 (5th Cir. 2002); United States v.
Sandler, 644 F.2d 1163, 1167 (5th Cir. 1981) (en banc).
      AFFIRMED.




                                       2